DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the low quality of the drawings makes it difficult to discern the described and/or claimed elements. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Objections
Claim(s) 2 and 4-6 is/are objected to because of the following informalities:  “rectangular” recited in line 2 of the claim should read “rectangle”.  Claims 4-6, which either directly or indirect depend form claim 2 and which inherit issues of claim 2 are objected to for similar reasons. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 7-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 7 and 8, as currently presented the claim require that a notch in a clip be positioned between a source and a drain of a transistor and/or between a gate and the drain. It is unclear, however, how a notch that is provided in a source clip and/or a gate clip can be positioned between the source and the drain and between the gate and the drain of the transistor.  Specifically, according to Figs. 4a-4c and Fig. 5, the notch 200 is provide in the source and/or gate clip 120 with the clip 120 being positioned above the die 106 that is attached to the lead frame 102 serving as a drain (as more clearly shown in Fig. 1b).  Thus, it is not clear, how the notch that is in the clip that is above the drain can be considered as being positioned between the source and the drain and between the gate and the drain.  For the purpose of the examination it will be considered that the notch is in the source and/or gate clip(s).  Claims 9 and 10 which directly depend from claims 7 and 8, respectively, and which inherit issues of claims 7 and 8 are rejected for similar reasons.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 11-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mangrum (US 2018/0350726, hereinafter “Mangrum `726”, cited on IDS).
Regarding claim 1, Mangrum `726 teaches in Figs. 8 and 9 (shown below) and related text, semiconductor device comprising: 
a lead frame (11, Fig. 9 and ¶[0025]), 
a die (16, Fig. 9 and ¶[0026]) attached to the lead frame using a first solder (26, Fig. 9 and ¶[0026]), 
a clip (101, Fig. 8 and ¶[0037]) attached to the die using a second solder (41, 13, 14, Fig. 9 and ¶[0027]), 
wherein the clip comprises a notch (131, Fig. 8 and ¶[0037]) arranged for a check of an excess of the second solder (¶[0037]).


    PNG
    media_image1.png
    211
    470
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    287
    519
    media_image2.png
    Greyscale



Regarding claim 2 (1), Mangrum `726 teaches wherein the notch has a shape that is rectangular or a half-circle (Fig. 8).
Regarding claim 3 (1), Mangrum `726 teaches wherein the notch is made by a copper stamping or by an etching process (¶[0037]; it is further noted that the method by which the notch is made renders the claim product-by-process claim which is treated according to MPEP § 2113, which stated that “[e]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself”.  The patentability of a product does not depend on its method of production”.  Since Mangrum teaches all the claimed structure, the claimed method does not distinguish from the prior art.)
Regarding claim 4 (2), Mangrum `726 teaches wherein the notch is made by a copper stamping or by an etching process (¶[0037]; it is further noted that the method by which the notch is made renders the claim product-by-process claim which is treated according to MPEP § 2113, which stated that “[e]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself”.  The patentability of a product does not depend on its method of production”.  Since Mangrum teaches all the claimed structure, the claimed method does not distinguish from the prior art.).
Regarding claim 5 (2), Mangrum teaches wherein the shape of the notch is a half-circle and wherein the half-circle has a radius that is of a same or similar size as a thickness of the clip (Fig. 8).
Regarding claim 6 (5), Mangrum `726 teaches wherein the radius of the half-circle and the thickness of the clip are each about 0.2 mm (¶[0032]).
Regarding claim 11, Mangrum `726 teaches in Figs. 8 and 9 (shown above) and related text, a method of producing a semiconductor device, the method comprising the steps of:  
forming a lead frame (11, Fig. 9 and ¶[0025]), 
attaching a die (16, Fig. 9 and ¶[0026]) to the lead frame using a first solder (26, Fig. 9 and ¶[0026]), and
attaching a clip (101, Fig. 8 and ¶[0037]) to the die using a second solder (41, 13, 14, Fig. 9 and ¶[0027]), 
wherein the clip comprises a notch (131, Fig. 8 and ¶[0037]) arranged for a check of an excess of the second solder (¶[0037]).
Regarding claim 12 (11), Mangrum `726 further teaches wherein the notch has a shape that is rectangular or a half-circle (Fig. 8).
Regarding claim 13 (11), Mangrum `726 further teaches wherein the notch is made by a copper stamping or by an etching process (¶[0037]).
Regarding claim 14 (12), Mangrum `726 further teaches wherein the notch is made by a copper stamping or by an etching process (¶[0037]).
Regarding claim 15 (12), Mangrum `726 further teaches wherein the shape of the notch is a half-circle, and wherein the half-circle has a radius that is of a same or similar size as a thickness of the clip (Fig. 8).
Regarding claim 16 (15), Mangrum `726 further teaches wherein the radius of the half-circle and the thickness of the clip each are about 0.2 mm (¶[0032]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mangrum `726 as applied to claim 1 above, and further in view of Mangrum (US 2018/0012829, hereinafter “Mangrum `829”).
Regarding claims 7 (1) and 8 (1), teaching of Mangrum `726 was discussed above in the rejection of claim 1 and includes  wherein the semiconductor device is a transistor (16, Fig. 9 and ¶[0026], and wherein the transistor further comprises a source, a gate and a drain (1801, 1802 and 170, Fig. 9 and ¶[0038]).  While Mangrum `726 does not explicitly teach wherein the notch is positioned between the source and the drain, and/or between the gate and the drain (i.e. source and gate clips include a notch) forming a notch on the source and gate clips would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention since a transistor with the source and gate on top of the die (as claimed) and bottom of the die (as taught by Mangrum `726) are art recognized art equivalents as evidenced by Mangrum ‘829 (Figs. 1 and 6).
Thus, since the prior art teaches all of the claimed elements using such elements would lead to predictable results and, as such, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the transistor as disclosed by Mangrum `829 so that the source and gate clips include a notch as disclosed by Mangrum `726, as the two transistors where are recognized equivalents.
Regarding claims 9 (7) and 10 (8), the combined teaching of Mangrum `726 and Mangrum `829) discloses wherein the transistor is a MOSFET device (Mangrum `726, ¶[0026] and Mangrum `829, ¶[0038]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANETA B CIESLEWICZ whose telephone number is 303-297-4232. The examiner can normally be reached 8:30 AM - 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.C/Examiner, Art Unit 2829                                                                                                                                                                                                        

/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        10/20/2022